DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 16, 24-25, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narasimha et al, US 2011/0039569 A1 (hereafter referenced as Narasimha) in view of Kazmi et al, US 2012/0120821 A1 (hereafter referenced as Kazmi).
Regarding Claim 1 and 16, Narasimha teaches “receiver configured to receive a maximum transmission power value determined by a primary base station” (see Paragraphs 0036-0037 and Figures 1 and 6).   The Examiner firmly submits that the indication message comprising a maximum transmission power related information for an uplink transmission performed by a user equipment (UE) is no different than the serving cell determining a maximum acceptable transmit power of the UE based on the power parameter transferred from primary 106 to secondary 104, and pathloss measurement.  Narasimha also discloses “transmit within the maximum transmission power value” (see Paragraph 0037).  The Examiner submits this is equivalent to the communication from the device to 104 upon the device receiving a maximum acceptable transmit power indication.  Narasimha does not disclose “receiving by a terminal; transmit a first uplink data to the primary base station; a second uplink data to 
Regarding Claim 2, Narasimha teaches “wherein, before the transmitting, by the first network node, the first indication message to the second network node, the method further comprises: receiving, by the first network node, a second indication message transmitted by the UE, wherein the second indication message is used for indicating that uplink data, which is buffered by the UE and to be transmitted to the second network node, exceeds a first predetermined threshold; and determining, by the first network node, the time pattern and/or the maximum transmission power for the uplink 
Regarding Claim 3, Narasimha teaches “wherein, before the transmitting, by the first network node, the first indication message to the second network node, the method further comprises: receiving, by the first network node, a first request message transmitted by the second network node, wherein the first request message is used for at least one of requesting the first network node to configure the time pattern and and/or the maximum transmission power for the UE; and determining, by the first network node, at least one of the time pattern and/or the maximum transmission power for the uplink transmission performed by the UE on the second network node" (see Paragraphs 0016 and 0036-0037).
Regarding Claim 4, Narasimha teaches “wherein, before the transmitting, by the first network node, the first indication message to the second network node, the method further comprises: receiving, by the first network node, a second request message transmitted by a mobility management entity (MME), wherein the second request message is one of a bearer establishment request, or bearer modification request, or bearer deletion request2" (see Paragraphs 0016 and 0036-0037).
Regarding Claim 24, Narasimha discloses sending, by the terminal, a first indication to the primary base station, the first indication indicating that uplink data buffered by the terminal to be transmitted to the secondary base station exceeds a first predetermined threshold, the first indication triggering the primary base station to determine the maximum transmission power value (see Paragraphs 0016 and 0036-0037).
Claim 25, Narasimha discloses receiving, by the primary base station, a second request message from a mobility management entity (MMNIE), the second request message requesting adding, modifying or deleting a radio bearer between the terminal and the secondary base station (see Paragraphs 0016 and 0036-0037).
Regarding Claim 30, Narasimha discloses wherein the transmitter is further configured to send a first indication to the primary base station, the first indication indicating that uplink data buffered by the terminal to be transmitted to the secondary base station exceeds a first predetermined threshold, the first indication triggering the primary base station to determine the maximum transmission power value (see Paragraphs 0016 and 0036-0037).
Claims 21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narasimha in view of Kazmi, as applied to the claims above, and further in view of Lee, 5,960,353.
Regarding Claim 21 and 23, the combination of Narasimha in view of Kazmi does not disclose “receiving by a terminal a request for adjusting power control from a secondary base station.”  However, Lee discloses “receiving by a terminal a request for adjusting power control from a secondary base station” (Column 6 lines 1-10).   It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Narasimha to incorporate receiving by a terminal a request for adjusting power control from a secondary base station, as taught by Lee, for the purpose of increasing the versatility and functionality of the uplink interference mitigation functionality and the communication system between 102 and primary/secondary nodes 104/106 of Narasimha, and since both Narasimha and Lee identically disclose primary .  

Allowable Subject Matter
Claim 26-29, 31-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s remarks have been considered however are not persuasive.  In response to Applicant’s Remarks, Examiner submits that Narasimha discloses receiver configured to receive a maximum transmission power value determined by a primary base station” (see Paragraphs 0036-0037 and Figures 1 and 6).   The Examiner firmly submits that the indication message comprising a maximum transmission power related information for an uplink transmission performed by a user equipment (UE) is no different than the serving cell determining a maximum acceptable transmit power of the UE based on the power parameter transferred from primary 106 to secondary 104, and pathloss measurement.  Narasimha also discloses “transmit within the maximum transmission power value” (see Paragraph 0037).  The Examiner submits this is equivalent to the communication from the device to 104 upon the device receiving a maximum acceptable transmit power indication.  Narasimha does not disclose “receiving by a terminal; transmit a first uplink data to the primary base station; a second 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 339 whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100
/ANKUR JAIN/           Primary Examiner, Art Unit 2649